Order entered September 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00559-CR

                             SHELLY RENEE TIMMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-80962-2011

                                             ORDER
        The reporter’s record is overdue in this appeal. On July 29, 2013, we received a copy of

a letter sent by appellant’s counsel to court reporter LaTresta Ginyard showing payment in the

amount of $2537 for the reporter’s record. Nevertheless, to date, we have not received the

reporter’s record nor has any court reporter sought an extension of time to file the record.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding why

the reporter’s record has not been filed. In this regard, the trial court shall specifically determine

the following:

   •   The name of every court reporter who recorded proceedings in the case.

   •   Whether the notes of the hearings are available and can be transcribed.
   •   If the notes are available and can be transcribed, the date by which the complete record
       will be filed.

   •   If the notes are not available or cannot be transcribed, whether appellant is at fault for the
       loss or destruction of the notes and whether the parties can agree on a substituted record.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.



                                                     /s/     LANA MYERS
                                                             JUSTICE